Citation Nr: 1106252	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  10-40 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Chapter 30 education benefits in the amount of $3,000, to include 
whether the debt was properly created.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The appellant had active service from March 1982 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2010 Decision of the Committee on Waivers 
and Compromises, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).

According to the October 2010 Form 9, the appellant requested a 
Board hearing by live videoconference.  However, a hearing has 
not yet been scheduled.

Therefore, a hearing before a Veterans Law Judge via live 
videoconference must be scheduled at the RO level, and, 
accordingly, a remand is required.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has 
right to a hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704 (2010). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

The appellant should be scheduled, in accordance 
with appropriate procedures, for a new live 
teleconference hearing before a Veterans Law 
Judge at the RO.  38 U.S.C.A. § 7107 (West 
2002).  The appellant and his representative, if 
any, must be provided notice of the place and 
time of the newly scheduled hearing, and a copy 
of such notice should be placed in the claims 
file.  38 C.F.R. § 19.76 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


